Case 5:18-md-02827-EJD Document 499 Filed 09/18/20 Page 1 of 2

Sherry Cassedy
111 Moran Way
Santa Cruz, CA 95062
(650) 776-3256

Clerk of the Court

United States District Court Northern District of California
San Jose Division

280 South 1st Street

San Jose, CA 95113

Re: Inre Apple Inc. Device Performance Litigation, Case No. 18-MD-2827-EJD

Dear Judge Davila:

I am an attorney and a member of the class in the above-referenced class action. |
am taking time to write to you to object to the settlement and to this process of litigation.
From a recovery of hundreds of millions of dollars, the plaintiffs will receive very little.
The attorneys will be hugely enriched and Apple will continue business as usual.

As a member of the class I have attempted to file a claim for my potential $25
recovery in order to participate as a good citizen. It is not easy. I must track down old
devices Jong ago replaced for serial numbers. The case website for ail its formulaic
language is not friendly to most consumers. The process feels like an exploitation of
consumers who actually incurred injury for the enrichment of the attorneys, at the
expense of taxpayer doilars.

I just want to record.my frustration with this process and the result, for what it’s
worth. Thank you for your good public service.

Sherry Cassédy A

 
 

 

SEP 18 2026

SUSAN ¥. SOONG
CLERK, U.S, DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
SAN JOSE OFFICE
“+ GAN JOSECA 950

 

46 SEP 2020 PMS L

® juniper berry

 

Case 5:18-md-02827-EJD Document 499 “Filed 09/18/20 Page 2 of 2
